Citation Nr: 1713252	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  16-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cataract (also claimed as poor vision).

2.  Entitlement to service connection for arthritis.

3.  Entitlement to an increased rating for bilateral sensorineural hearing loss, rated as noncompensable prior to February 23, 2016 and 60 percent disabling thereafter.

4.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension (also claimed as high blood pressure).

5.  Whether new and material evidence has been received to reopen the claim for service connection for a condition manifested by body weakness.

6.  Entitlement to an effective date earlier than February 23, 2016 for the award of a total disability rating based upon individual unemployability (TDIU).

7.  Entitlement to an effective date earlier than February 23, 2016, for the award of Dependents' Educational Assistance.


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from June 1960 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2015 and April 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.

The Board notes that a motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his April 2016 and January 2017 substantive appeals (VA Form 9s), the Veteran indicated that he wished to participate in a Travel Board hearing regarding his pending claims.  In January 2017, he was notified that he would be placed on the list of persons waiting to appear for Travel Board hearings.  However, in February 2017, the Veteran submitted written correspondence indicating his desire to participate in a Board videoconference hearing instead.  Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  As the Veteran has not yet participated in a Board hearing regarding the claims on appeal, his request should be granted.  A remand is therefore warranted.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should take appropriate steps to have the Veteran scheduled for a Board videoconference hearing in accordance with his request.  See Correspondence (February 2017).  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, any indicated development should be undertaken.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

